COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Bradley Jared Barton v. Office of Attorney General

Appellate case number:    01-19-00677-CV

Trial court case number: 2018-84841

Trial court:              309th District Court of Harris County


       Appellant Bradley Jared Barton filed a Motion for Rehearing and Rule Suspension in which
he requests a rehearing of the case pursuant to Texas Rules of Appellate Procedure 2, 44.3, and
49.1. We grant Barton’s motion for rehearing and withdraw our opinion and judgment dated May
4, 2021. This case will be reset at a later date.
       It is so ORDERED.


Judge’s signature: ____/s/ Veronica Rivas-Molloy___________________________________
                   Acting for the Court

Panel consists of: Justices Countiss, Rivas-Molloy, and Guerra.

Date: _July 27, 2021____